Chapter 144 of the Gen. Laws, relative to strays and lost goods, does not require the taker-up or finder to give notice in the manner there specified, if the owner is known (Jones v. Smyth, 18 N.H. 119); and as the plaintiff's declaration does not allege that the owner of the animals in question was not known to the defendant, it consequently states no cause of action entitling the plaintiff to the recovery of the statutory penalty for the neglect to give such notice. Nor will an amendment of the declaration in this respect be permitted, because amendments are allowed solely for the prevention of injustice; and upon the facts reported in this case, justice does not require its allowance. Redding v. Dodge, 59 N.H. 98; Stebbins v. Ins. Co., 59 N.H. 143. Exceptions sustained.
Judgment for the defendant.
ALLEN, J., did not sit: the others concurred.